241 S.W.3d 853 (2007)
Michael E. ENRIGHT, Appellant,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Respondent.
No. ED 88208.
Missouri Court of Appeals, Eastern District, Division Three.
December 26, 2007.
Joseph V. Neill, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole L. Loethen, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Michael E. Enright appeals the, trial court judgment affirming the Director of Revenue's revocation of Driver's license. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).